Citation Nr: 1047869	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-25 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a neck disability, to 
include as secondary to service-connected bilateral degenerative 
joint disease and impingement syndrome of the shoulders.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1951 to December 
1953.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Veteran testified before the undersigned at a July 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folders.  In 
September 2010, the Board remanded this matter for further 
development.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).   See the October 2007 VA 
examination report.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In July 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below, a 
remand is unfortunately necessary.

The Veteran contends that sometime between 1952 and 1953, while 
stationed in Korea, he sustained an injury to his neck in a motor 
vehicle accident during service and was hospitalized.  He 
maintains he has experienced continuous neck pain since that 
accident.

Notably, the Veteran's service treatment records are unavailable, 
reportedly due to a fire at the National Personnel Records Center 
(NPRC) in 1973.  The Veteran was informed of this fact by phone 
in May 2005, and he was offered the opportunity to provide 
additional information to obtain other military records in 
support of his claim.  However, he had no additional information 
to provide.  A Formal Finding of Unavailability of Service 
Medical Records was issued in May 2005, and a subsequent search 
for records from the 11th Evacuation hospital between 1952 and 
1953 was unsuccessful.

During his Travel Board hearing, the Veteran testified as to the 
circumstances surrounding his in-service truck accident, noting 
that the truck tipped over he "went flying."  His next memory 
was waking up in the hospital, and he recalled that his neck was 
black and blue at the time.  That the Board finds this testimony 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (the Board has discretion to make credibility 
determinations and otherwise weigh evidence, including lay 
evidence).
 
As the Veteran's service treatment records are unavailable, VA 
has a heightened duty to assist this Veteran in substantiating 
his claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996) (VA has a 
heightened duty "to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical records 
have been destroyed").

Pursuant to the Board's September 2010 remand instructions, the 
Veteran was afforded a VA examination in October 2010.  The 
physician who conducted the examination opined that the Veteran's 
neck disability was not likely ("less likely than not") related 
to an in-service automobile accident.  However, this opinion is 
inadequate because it was based on the absence of any evidence of 
treatment for neck symptoms during service or in the years since 
service, and failed to take into account the Veteran's credible 
contentions regarding his in-service neck injury and subsequent 
symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the veteran's report of in-service injury and 
instead relied on the absence of evidence in the veteran's 
service medical records to provide a negative opinion).  As such, 
and an addendum is required to resolve the nexus question, 
specifically considering the Veteran's credible lay statements 
with respect to his in-service neck injury. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Forward the claims folders to the examiner who 
conducted the October 2010 VA examination to 
provide an addendum opinion.  If the October 2010 
examiner is no longer available, the claims folders 
should be reviewed by another examiner with 
sufficient expertise.

The examiner is requested to review the claims 
folders and opine as to whether it is at least as 
likely as not (50 percent probability or more) that 
the Veteran's current neck disability is related to 
an event, injury, or disease in service, including 
an in-service motor vehicle accident.  In rendering 
a medical opinion, please refer to the Veteran's 
hearing testimony, particularly his description of 
an in-service truck accident, and for purposes of 
providing a medical opinion, please accept the 
Veteran's testimony as truthful.  

A complete rationale must be provided for any 
opinion rendered.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, he or she should expressly indicate 
this and provide a supporting rationale as to why 
an opinion cannot be made without resorting to 
speculation.  Another examination of the Veteran 
should only be performed if deemed necessary by the 
person providing the opinion.

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims folders since the last statement of the 
case.  The Veteran and his representative should be 
afforded the applicable time period in which to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

